On Motion for Rehearing.
Appellant stresses what he claims to' be an error in the assumption of jurisdiction of this case by the trial court. The record *588shows the indictment was originally returned in the Fifty-Eighth district court of Beaumont, and that it was transferred to the Sixtieth district court of the-same county, and later was found upon the docket of the Fifty-Eighth district court. There is nothing in the record showing how the case came to be so transferred. The burden would be upon appellant who asserts the illegality of the transfer to show it. Merely to complain of such fact does not amount to proof of the wrongful transfer.
It is also insisted that we did not discuss the proposition contained in appellant’s fourteenth bill of exceptions. It therefrom appears that, after his arrest and release on bond, appellant accused the prosecuting witness of having turned him in, and made a statement amounting to a threat toward said witness. Proof of such fact would seem to be entirely competent. That one charged with crime threatened or attempted to intimidate a witness against him would be provable in any case.
The motion for rehearing will be overruled.